DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at a workstation, generating at least one voxel-based resampled image of the imaging modality from the non-voxel-based reconstructed image; generating, in real-time, the al least two different voxel-based resampled images from the non-voxel- based reconstructed image, wherein the different voxel-based resampled images differ by at least one of different voxel sizes and different voxel coordinate orientations”.
It is unclear why the one voxel based resampled image is generated and/ or what purpose it serves since it is not utilized thereafter. It is further unclear what “the at least two different voxel based resampled images” are. The metes and the bounds of the claim is unclear.
Claims 2- 10 are rejected by the virtue of dependence from indefinite antecedent base claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Patent 7317456).
As per claim 1, as best understood and in light of the rejections, Lee teaches a computer-readable medium with instructions claim 1;
retrieving a non-voxel-based reconstructed image of an imaging modality comprising non voxel image elements from a picture and archiving communication system (PACS) database to the workstation (i.e., database 310 for storing the raw point cloud data) see for example fig. 2 and column 4 lines 10- 45; 
at a workstation, generating at least one voxel-based resampled image of the imaging modality from the non-voxel-based reconstructed image; generating, in real-time, the al least two different voxel-based resampled images from the non-voxel- based reconstructed image, wherein the different voxel-based resampled images differ one of different voxel sizes and different voxel coordinate orientations  (i.e., raw point cloud data that will be transformed by the present invention into volumetric data) see for example fig. 2 and column 4 lines 10- 45; fig. 1 a- b and column 3 lines 20- 65 disclose “Point cloud 100 is a point set with a high magnitude of data points (corresponding to non- voxel image elements) which may be represented in a 3D floating point, cartesian coordinate system having an x-axis, a y-axis and a z-axis.  Voxel set 120 is a three-dimensional array of voxels represented (voxel based resampled image) in an alternate 3D integer, cartesian coordinate system having an x'-axis, a y'-axis, and a z'-axis…wherein each point P(x, y, z) in the point cloud 100 and its associated set of attributes, such as intensity or color, normals, density and/or layer data, are mapped to a voxel V(x', y', z') in the voxel set 120; column 6 lines 18- 65 disclose “transformation routine 300 has been provided and once the point cloud data file is obtained, routine 300 scans the point cloud data for a first time in order to generate scaling factors for position and intensity in order to produce matching position and intensity ratios in the corresponding voxel set.  The subroutine 400 for generating such scaling factors is shown in more detail in FIGS. 4A and 4B.  The scaling routine 400 begins in a block 401 and proceeds to a block 405 where it determines the maximum dimension of the voxel set that bounds the entire point cloud to be mapped.  The maximum dimension is defined as the (integer) voxel resolution for the dominant axis, where the dominant axis is one of the x, y, z axes whose bound is the largest.  For example, if the size of the point cloud were bounded by 30.5.times.20.5.times.15.5 units in the x, y, z axes, then the dominant axis is the x-axis voxel resolution in the x', y', z'coordinate system will be 610.times.410.times.310”; and 
displaying the at least one voxel-based resampled image on the display device see for example fig. 2 (reproduced below) and display 240.

    PNG
    media_image1.png
    754
    568
    media_image1.png
    Greyscale


Claims 1- 2 and 7- 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagnon et al (US PAP 2009/ 0123042). “Gagnon” (IDS).
As per claim 1, as best understood and in light of the rejections, Gagnon teaches a computer readable medium with instructions see for example fig. 1 and [0023];
reconstructed into a PET blob image by a PET reconstruction processor or process 50 and stored in a PET blob image memory 52) see for example fig. 1 and [0021]; [0023] discloses “CT data (corresponding to no- voxel image elements) is preferably reconstructed into rectangular voxels (corresponding to voxel resampled image) defined by a 3D cartesian coordinate system; 
at a workstation, generating at least one voxel-based resampled image of the imaging modality from the non-voxel-based reconstructed image; generating, in real-time, the al least two different voxel-based resampled images from the non-voxel- based reconstructed image, wherein the different voxel-based resampled images differ by at least one of different voxel sizes and different voxel coordinate orientations (i.e., system 10, wherein an interpolation processor or process 62 interpolates/ resamples the PET blob image directly into the CT voxel space) see for example [0023]; [0026] and fig. 1 discloses “transformation parameters or matrix is next determined, e.g. the amount of linear shift, scaling, rotation, and, optionally, non-linear translations (corresponding to the different voxel sizes and different voxel coordinate orientations) to bring the PET image and the CT image into precise alignment, wherein the transformation parameters are stored in a calibration memory 80 and are used by an aligning processor or means 82 to align PET and CT images with each other in the interpolation process 62 of subsequent scans and display thereof using the display on one or more monitors 68); and 



    PNG
    media_image2.png
    541
    758
    media_image2.png
    Greyscale


As per claims 2, Gagnon teaches displaying each of the at least two different voxel-based resampled images (i.e., transformation parameters or matrix is next determined, e.g. the amount of linear shift, scaling, rotation, and, optionally, non-linear translations (corresponding to the different voxel sizes and different voxel coordinate orientations) to bring the PET image and the CT image into precise alignment, wherein the transformation parameters are stored in a calibration memory 80 and are used by an aligning processor or means 82 to align PET and CT images with each other in the 
As per claims 7, Gagnon teaches the non-voxel image elements are blob elements, or spatially overlapping image elements see for example [0021 and 36] and fig. 1.  
As per claims 8, Gagnon teaches the non-voxel image elements are spatially overlapping image elements in which at least neighboring non voxel image elements spatially overlap in the non-voxel-based reconstructed image (i.e., overlapping blobs) see for example [005 and 36].  
As per claims 9, Gagnon teaches the non-transitory computer-readable medium further stores image reconstruction operations executable by an image reconstruction device different from the workstation  to (i) perform an image reconstruction optimizing the non-voxel image elements to generate the non-voxel-based reconstructed image; and (ii) store the non-voxel-based reconstructed image at the PACS (i.e., system 10 and an interpolation processor or process 62 interpolates the PET blob image directly into the CT voxel space, i.e. an image with the same 3D cartesian grid and voxel size as the CT image.  Once the PET and CT images are in the same space, they are readily summed or otherwise combined.  A resultant composite image is stored in a composite image memory 64.  A video processor 66 processes the received composite PET-CT data for a display on one or more monitors 68) see for example [0023], the abstract and fig. 1; [0027] discloses “electronic data is reconstructed into a blob space by the PET reconstruction processor 50”.
.  
Allowable Subject Matter
Claims 11- 20 are allowed.
Claims 3- 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive.
Initially examiner would point to the current prior art rejections of the record being applied in light of the 35 U.S.C. 112 b rejections of the record.
Regarding applicant’s remarks dated 11/17/21examiner responds as follows:
1) Applicant argues “Applicants also note that because the term "means for ..." is not recited with respect to any of these limitations in claims 1, 3-6 and 13, a rebuttable image acquisition device" would encompass one of a number of possible devices for medical image acquisition, as would be apparent to one of ordinary skill in the art. Similarly, there is no dearth of "image reconstruction devices" within the purview of one of ordinary skill in the art. Notably, "paragraph 6 will not apply if persons of ordinary skill in the art reading the specification understand the term to be the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., 'filters,' 'brakes,' 'clamp,' 'screwdriver,' and 'locks')”. Remarks at 10- 11.
In response admits that “"means for ..." is not recited” and contrary to the admission argues of the “image acquisition device” and the “image reconstruction device” to pertain to that of structures when considered in light of the specification. Applicant further provides the listing of the nonce words/ generic placeholders from the MPEP (see page 12) which is inclusive of the “device” amongst the listing and further argues of the contrary.  The "device" itself is a generic place holder and the terms "image acquisition" and "image reconstruction" do not provide structure, unlike a printer device or a processor device.
It is noted that applicant's agrees that "image acquisition device" could be software alone (see page 12). Applicant has not clarified what "image reconstruction 
2) Applicant argues “In contrast, the term "an image acquisition device of a modality" and "image reconstruction device" clearly are not representative of such "nonce words" or "generic placeholders." Rather, "an image acquisition device of a modality" is well known in the relevant art (e.g., medical imaging) as hardware, optics, software alone or in combination to acquire images of one or more of a number of imaging modalities (e.g., ultrasound, and X-ray imaging). Similarly, "an image reconstruction device" similar calls to mind the requisite structure needed to provide the images in a useful manner to a user. Thus, the term "image acquisition device of a modality" and "image reconstruction device" themselves have sufficient inherent meaning and structure to inform one of ordinary skill in the art so as not to invoke 35 U.S.C. § 112, sixth paragraph” and “Applicants respectfully submit that the Office Action has not successfully rebutted this presumption, i.e., that the terms do provide sufficient structure for performing the corresponding functions, when considered in light of the specification and commonly accepted meanings in the technological art. For example, the term "image acquisition device" alone connotes the hardware and/or software used to acquire images via one or more of a number of illustrative modalities, such as those enumerated at p. 7 of the filed application”. Remarks at 12.
In response applicant’s admission of the record of the exemplifications provided supra is ample further grounds to invoke the 35 U.S.C. 112- f paragraph. The specification does not define/ disclose any structure for said “image reconstruction inherent meaning and structure contrary to applicant’s remarks supra. 
Examiner further does not appreciate applicant’s contentions of "an image reconstruction device" similar calls to mind the requisite structure needed to provide the images in a useful manner to a user” supra as one of ordinary skilled in the art would not recognize the alleged requisite structure.
3) Applicant does not acknowledge the 35 U.S.C. 102 rejection and interpretations thereof under the Lee reference stating “…this rejection is facially moot”. Remarks at 13.
In response examiner would request a full consideration of the rejections of the record in the OA.
4) Applicant argues “Applicants first note that the noted translations (e.g., linear shifting, scaling, rotation, and non- linear translation) are not that which is claimed. Notably, and as described in the filed application, "...a second voxel-based resampled image defined by user operations performed on the first voxel-based resampled image. These operations are suitably implemented by the image viewer 27, and may for example entail zooming in on a particular region of the image (thus requiring re-sizing to higher- resolution voxels), selecting an oblique slice through the heart or other organ (thus requiring defining voxels for a different coordinates orientation), or so forth. The different first and second voxel-based resampled images differ by at least one of different voxel sizes and different voxel coordinate orientations". Remarks at 14.
Here it is noted that applicant is looking for verbatim recitation to appear in the prior arts of the record used for rejection. It is further noted that as to the broadest translation operations (e.g., linear shifting, scaling, rotation, and non- linear translation) facilitate the output the different voxel based resampled images as recited.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a second voxel-based resampled image defined by user operations performed on the first voxel-based resampled image) are not recited in the rejected claim(s) (see the currently amended claim 1).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
5) Applicant argues “Plainly, therefore, the present teachings contemplate first and second voxel-based resampled images that may differ in voxel coordinate orientations. Moreover, the Office Action fails to explain how the contended resampled images "the amount of linear shift, scaling, rotation, and, optionally, non-linear translations" corresponds to the different voxel sizes and different voxel coordinate orientations. This lack of clarity renders the reference ambiguous at least on this point. Moreover, a review of fails to reveal real-time generation of at least two different voxel-based resampled images from the non-voxel-based reconstructed image. Specifically, a review of paragraphs [0026] and [0037] fails to reveal the disclosure of the claimed real-time generation of the voxel-based imaged from the non-voxel-based reconstructed 
In response applicant admits supra to the first and second voxel-based resampled images to differ by at least one voxel property (e.g., size or coordinate orientation) and argues to the contrary. Gagnon explicitly discloses “…the PET voxels are again a different size from the CT voxels” see [005]. [0023] further discloses “Typically, the CT voxels are significantly smaller (an indication of size difference) than the PET corner point spacing” which is exemplified by dimensional scale of 1 to 3 mm versus 3 to 6 mm, which is followed by the interpolation and summation/ and or combining. The resultant composite image is stored in memory 64 and displayed thereafter. Accordingly the resampling clearly corresponds to “linear shift, scaling, rotation, and, optionally, non-linear translations”. The multi- modality tomographic system of Gagnon (see fig. 1 and [002]) discloses “…the scan, tracings of the emitted radiation are detected by the system creating an image of the distribution of the radiopharmaceutical in the patient” in duration/ real time of the operation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov